Citation Nr: 0213329	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-06 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating for post-traumatic stress disorder 
(PTSD) in excess of 30 percent from April 3, 1998 through 
January 7, 1999, and in excess of 50 percent from January 8, 
1999.  

(The issues of entitlement to service connection for 
chloracne, claimed as due to Agent Orange exposure, and 
entitlement to an increased rating for healed fracture of the 
left thumb, will be addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 until June 
1971.

In a September 1998 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating 
from April 3, 1998.  In February 1999 (less than one year 
after notification of the September 1998 decision), the 
veteran requested a higher evaluation.  In May 1999, the RO 
granted a 50 rating for PTSD from January 8, 1999.  The 50 
percent disability evaluation for PTSD was confirmed and 
continued by rating action dated February 2000.  After 
notification of the action, the veteran filed a statement 
accepted as a notice of disagreement (NOD) with the assigned 
rating in March 2000; the RO issued a Statement of the Case 
(SOC) in June 2000; and the veteran filed a Substantive 
Appeal in October 2000.  Supplemental statements of the case 
were issued to the veteran in December 2000 and February 
2002.

These facts clearly establish that the veteran has, since 
shortly after the grant of service connection and assignment 
of an initial 30 percent rating for PTSD, sought a higher 
evaluation for the condition.  As the February 1999 "claim" 
for a higher evaluation was actually the first, timely-
expressed indication of the veteran's disagreement with the 
initial evaluation assigned for PTSD, the Board of Veterans' 
Appeals (Board) has construed the issue on appeal as 
encompassing the issue as set forth on the title page of this 
decision.  See 38 C.F.R. §§ 20.201, 20.302 (2001).  See also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  Since April 3, 1998, PTSD has been manifested by anxiety, 
some depression, anger and irritability, aggressiveness, 
thoughts of violence toward others, sleep disturbance with 
nightmares, flashbacks, some unpredictable memory and 
concentration, avoidance behavior, some nightmares, intrusive 
thoughts of Vietnam, and hyperarousal; these symptoms result 
in occupational and social impairment with no more than 
reduced reliability and flexibility. 

3.  Symptoms demonstrating occupational and social impairment 
with, at least, major deficiencies in most areas, havs not 
been shown.


CONCLUSION OF LAW

The criteria for an initial 50 percent, but no higher, 
evaluation for PTSD, from April 3, 1998, are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the June 2000 statement of the case, and the 
December 2000 and February 2002 supplemental statements of 
the case, the appellant and his representative have been 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and that he has 
been provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letter of August 2001 and September 2001).  He underwent VA 
examinations in August 1998, April 1999, November 1999, April 
2000, and December 2001 with respect to the issue on appeal, 
and VA outpatient clinical records dated between 1999 and 
2000 have been associated with the claims file.  He has also 
been informed of the continuing actions pertinent to his case 
in multiple letters to his congressional representatives in 
the record.  Significantly, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication, that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

As indicated in the introduction, above, a September 1998 
rating action granted service connection and assigned an 
initial 30 percent disability evaluation for PTSD, from April 
3, 1999.  By rating action dated in May 1999, the RO 
increased the rating for PTSD to 50 percent, from January 8, 
1999.

The veteran underwent a VA PTSD examination in August 1998 
where he complained of difficulties which included dealing 
with people, stress from his new marriage, problems with 
finding a job and authority figures.  He stated that he had 
been fired from a position in November of the previous year, 
and currently worked as a manual laborer.  It was noted that 
he had been in management before moving to South Carolina in 
the 1990's.  The appellant described other symptoms such as 
inability to sleep well, restlessness, nervousness, a 
significant temper, suicidal thoughts, wanting to hurt 
others, and an easy startle response.  His wife reported that 
he displayed a great deal of rage feelings and that she felt 
he might hurt her at times.  It was noted that he was not 
taking any medication in this regard.  The appellant admitted 
to having few friends, but said that he liked to play golf 
and go out on his boat during the day.

On mental status examination, the veteran was alert and 
oriented.  Speech was rapid at times and there was some 
psychomotor agitation.  It was observed that facial 
expression was anxious with fair eye contact.  Thought 
processes were logical and goal directed.  Memory for 
immediate, recent and remote events was found to be fair.  It 
was reported that concentration was somewhat compromised, but 
that he could interpret a proverb.  There was partial insight 
into his condition.  A diagnosis of PTSD was rendered, with a 
Global Assessment of Functioning (GAF) score of 55.  The 
examiner commented that social adaptability and interactions 
with others, as well as reliability and efficiency in 
industrial settings were mildly impaired, and that the level 
of disability was in the definite to considerable range.  

A clinical report dated in January 1999 was received from the 
veteran's treating VA psychologist who opined that the 
appellant's PTSD had grown worse and that he had become 
severely disabled as a result thereof.  It was reported that 
symptoms included severe anxiety one or more times per day, 
anger and irritability to the point that he had thoughts of 
violence towards his wife's family and co-workers, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  It was noted 
that PTSD affected his ability to function independently, 
appropriately and effectively, and resulted in unreliable and 
unpredictable memory and concentration.  A GAF score of 45 
was rendered.  

The appellant underwent a VA examination for PTSD purposes in 
April 1999.  It was noted that the claims file was 
unavailable for review.  He stated that his difficulties had 
worsened since a prior evaluation in August 1998.  It was 
reported that the veteran had been fired from his most recent 
position due to an inability to get along with others, as a 
result of his not being "a team player."  He stated, 
however, that he had secured another position in security 
working by himself on rotating shifts.  The veteran related 
that he had more difficulties with his wife, to the point 
that they were sleeping apart, primarily because she was more 
supportive of a son from a previous marriage who was in jail 
frequently for drinking and drugs.  It was noted that in 
general, he was doing fairly well, but did indicate that he 
wanted to hurt some people who had had him fired from his 
job.  He indicated that he had had suicide thoughts in the 
past.  The appellant said he slept only one or two hours per 
night, had frequent thoughts about Vietnam, but denied 
particular nightmares.  He described his nerves as being 
"shot", said he was isolated from others, disliked being 
around crowds, had no friends and had a very bad temper.  It 
was noted that he was requesting to be placed on medication.  

On mental status examination, mood was angry with a mood-
congruent affect.  Speech was rapid at times with some 
psychomotor agitation.  Facial expression was agitated with 
fair eye contact.  Thought processes were goal directed.  
Thought content was devoid for any current auditory or visual 
hallucinations.  There was no evidence of delusional 
material.  The veteran denied any current suicidal ideation, 
but said he had some homicidal ideation but no active plan.  
Memory was determined to be fair, and he had only partial 
insight into his current condition.  

A diagnostic impression of PTSD was rendered with a GAF score 
of 51.  The examiner commented that the veteran had had some 
marginal increase in his disability, and continued to have 
difficulty getting along with others which caused difficulty 
in his being able to maintain any type of employment for any 
length of time.  It was added that he continued to have sleep 
disturbance, avoidance behavior, and flashbacks associated 
with his time in Vietnam, and that his social adaptability, 
and interactions with others were significantly impaired.  
The examiner related that flexibility, reliability and 
efficiency in an industrial setting were more moderately 
impaired.  It was estimated that the level of disability was 
in the considerable range.  

On VA examination in November 1999, the veteran stated that 
his nerves were 'gone,' that he could not be with people, was 
unable to stay long on a job, had no patience and spoke his 
mind.  It was noted that his wife was present at the 
interview and stated that he had a bad temper and 
relationship problems.  The veteran related that the only 
psychiatric treatment he had received in the past year was on 
a VA outpatient basis, and that he saw his treating examiner 
once every three to four months.  He denied taking any 
medication for PTSD.  

Background and occupational history was recited.  The veteran 
related that he had held a state job for nine months, but 
lost it because he failed to report to work and because of 
conflict with others.  When questioned about his relationship 
with people, he stated that he had been married and divorced 
once, had had a 14-year common law marriage and had been 
remarried for two years.  He said that he had a 25-year old 
son whom he did not see while growing up, but did see him two 
years before for the first time.  He reported that he had 
several friends in New Jersey from where he had moved, but 
said he did not have any friends in South Carolina where he 
currently lived because they did not like "Yankees."

The veteran indicated that he enjoyed boating once a week, 
liked to golf, and did this once every few weeks, but did not 
like to go to the golf course alone.  He said that he and his 
wife watched movies, that he liked to ride motorcycles, and 
that he liked to fly airplanes approximately one time per 
month.  He denied any substance use problem.  

On mental status examination, the veteran was alert and 
attentive.  Mood appeared euthymic and affect was labile.  
Speech was rapid.  There was no evidence of psychomotor 
retardation or agitation.  Eye contact was good and he was 
noted to be generally cooperative.  It was reported that at 
times, he was very elaborative, and had to be redirected to 
get him to answer the question.  Thought process was logical 
and coherent, and content was devoid of any marked current 
auditory or visual hallucinations.  There was no evidence of 
delusional content.  He denied any current ideation of harm 
to himself or others, but did suggest that in 1993, he 
initiated a suicide attempt with carbon monoxide but stopped 
himself.  

The veteran related that he did become aggressive with others 
on occasion.  His memory was good for immediate, recent and 
remote events.  It was noted that there was some difficulty 
concentrating in order to spell the word world backwards, as 
well as some mild difficulty with serial sevens.  He was, 
however, able to interpret a proverb.  It was determined that 
he had only partial insight into his current condition.  
Following examination, impressions of anxiety disorder, not 
otherwise specified (NOS), with some trauma related symptoms, 
and rule out personality disorder, NOS, were rendered on Axis 
I and Axis II, respectively.  A GAF score of 60 was provided.  
It was the examiner's opinion that the appellant was 
exhibiting mild to moderate symptoms associated with an 
anxiety disorder, NOS, including shaking in crowds, feeling 
that he needed to go to the golf course earlier to avoid 
other people, isolation, sleep problems and increased 
irritability and restlessness.  The veteran suggested that he 
felt like a 'loser.'  The examiner opined that the 
appellant's social adaptability and interactions with others 
appeared to be moderately impaired, and that this appeared, 
in part, to be related to his personality style.  It was 
found that the veteran's ability to maintain employment and 
to perform his job duties in a reliable, flexible and 
efficient manner appeared to be mildly to moderately 
impaired, and that such symptoms were also felt to be related 
to a problematic personality.  It was estimated that his 
psychiatric disability was in the mild to definite range.  

VA outpatient clinic notes dated between June 1999 and 
October 2000 show that the veteran received supportive 
psychotherapy for symptoms that included extreme anxiety and 
periods of depression, irritability, and other 
cognitive/emotional/behavioral symptoms.  It was noted that 
he continued to have difficulties with employment, was 
underemployed, and was unable to stay long in any 
authoritative setting.  Continuing marital problems were 
reported, including the constant threat of separation.  The 
veteran's wife attended a session in October 1999 and stated 
that his behavior and emotions were frightening to her, that 
he got angry easily, and knocked holes in the walls.  A GAF 
score of 49 was noted in October 1999.  The examiner opined 
that the veteran might not be able to work much longer due to 
PTSD.  It was determined that he had chronic and severe 
industrial and social impairment.  

In April 2000, the veteran underwent additional VA 
examination for PTSD.  The examiner indicated that two 
previous compensation and pension examination reports ,as 
well as his treating psychologist's notes were reviewed.  It 
was noted that he was not taking medication and had not been 
evaluated for psychotropic intervention.  The veteran stated 
that he was experiencing an acute marital crisis with the 
potential for violence in the home.  It was reported that his 
wife was brought into the interview after the evaluation and 
said she had had to call the police two nights before.  The 
veteran related that as a result, he would file for a legal 
separation.  It was noted that the two of them experienced 
conflict during the interview, and that the veteran did not 
express any threatening statements or comments, but that he 
did become angry and agitated when she began to express her 
feeling that he needed services and was causing her emotional 
distress.  The veteran was reported to have stated that he 
was unable to restrain his temper or impulses to make 
comments, and that that caused difficulty at work.  He stated 
that he was no longer able to work because of persistent 
conflict with associates.  He said that he could not 
successfully go out in public for shopping, and that when he 
played his favorite sport, golf, he had to get out at 6:00 in 
the morning for fear that he would have a fight with someone 
else on the golf course.  He related, however, that he was 
not able to play golf anymore because of those difficulties.  

On mental status examination, the veteran was observed to be 
well groomed and normal in movement.  He made good eye 
contact.  Speech was pressured and flighty.  He was alert and 
oriented, with adequate awareness of current events.  He 
reported no problems with sleep or appetite.  Affect was 
labile and irritable.  It was noted that he was able to 
maintain his composure, but became angry very rapidly.  
Thoughts tended to be tangential.  Some suicidal and 
homicidal ideation was elicited.  Attention and concentration 
were impaired on informal testing.  Following examination, an 
Axis I diagnosis of PTSD was rendered, with a diagnosis of 
rule out personality disorder, NOS, on Axis II.  A GAF score 
of 57 was provided.  

The examiner commented that veteran was experiencing extreme 
difficulty with social interactions resulting in possible 
termination of his marriage, and that his flexibility, 
efficiency and occupational ability had been disturbed.  It 
was found that overall, the level of disability was seen as 
severe.  

The appellant was most recent examined for PTSD purposes in 
December 2001.  It was noted that the claims file was 
reviewed prior to examination.  It was reported that his last 
employment was as a security guard the previous week, but 
that he "blew his top and chewed out" the new manager and 
was fired. 

On mental status examination, it was reported that the 
veteran's facial expression was angry.  His hygiene was 
good..  It was observed that he was restless and overactive, 
but made good eye contact.  Speech was elevated in amount, 
rate, and volume.  He was alert and oriented in all spheres.  
It was reported that he exhibited a selective awareness of 
current events and could not watch anything having to do with 
"Kosovo", but later corrected himself to say Afghanistan.  
He said that he only watched the Weather and Golf Channels.  
The veteran went on to state that watching the news often 
made him cry, especially when there was any depiction of 
abuse of animals.  He related that on those occasions, he 
would go into his backyard, rock the boat on his trailer and 
would sometimes push it off in anger.  Memory and 
concentration tests were fairly performed.  Judgment was poor 
and indicated anxiety.  The appellant related that he slept 
about two hours at night as well as a couple of hours during 
the day.  He said that he was working nights in a grocery 
store and that his sleep and wake cycle were altered.  He 
reported that he had nightmares two times a week.  He 
described his mood as 'ready to snap."  Affect was full.  He 
was reported to have stated that his goal was to help others 
through his security work, and sometimes gave people 50 cents 
to a dollar who did not have enough money to pay at the 
checkout.  He stated that it was for this reason that he had 
had the conflict with the manager and was fired.  

The examiner stated that no signs of a thought disorder was 
elicited.  The veteran did report frequent self-harm and hit 
himself in the head and stomach when things did not go right.  
It was reported that his last homicidal thought was towards 
the manager of the grocery store.  He denied hearing voices.  
Mild signs of paranoia were elicited.  It was noted that he 
had some obsessive tendency, including counting the squares 
on the ceiling, washing his hands frequently, as well an 
obsession with cleanliness.  He admitted to daily intrusive 
reminiscing about Vietnam and stated he had flashbacks two 
times a week.  The appellant related that he had avoidance 
behaviors toward foreign people and foreign restaurants, as 
well as to certain sections of town, such as ghettos, that 
reminded him of Vietnam.  It was noted that he was easily 
aroused and experienced exaggerated emotional states when he 
heard helicopters or saw anyone, such as hunters, with guns.  
He reiterated having to pursue his interest in golf when 
people were not around to avoid getting into arguments.  He 
related that the sound of golf balls and anything approaching 
him made him irritable, and set off his experience of 
incoming rounds.  Following a diagnosis of PTSD, a GAF Score 
of 50 was rendered. 

The examiner commented that the veteran was managing a very 
high level of acute emotional and psychiatric distress as a 
result of PTSD, and had a large array of intrusive thoughts 
as well as avoidance behaviors and hyperarousal.  It was felt 
that this was causing him significant impairment in both 
social adaptations as well as deficiency in an occupational 
setting.  It was determined that the overall level of 
disability was in the moderate to severe range, and it was 
thought that there had been an increase in the level of 
disability in maintaining a level of adjustment since he was 
last seen by that examiner 18 months before.  

Legal Analysis

The veteran and his representative contend that his service-
connected PTSD is more severely disabling than reflected by 
the currently assigned disability evaluation and warrants at 
least a 70 percent, if not a 100 percent disability 
evaluation.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Generally, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The Board notes that the veteran's PTSD has been rated as 30 
percent disabling from April 3, 1998, and as 50 percent 
disabling from January 8, 1999, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

A 100 percent evaluation is warranted where there is a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.

The extensive evidence pertinent to the veteran's current 
claim for a higher rating reveals that his PTSD is manifested 
by a myriad of symptoms, to include anxiety, some depression, 
anger and irritability, aggressiveness, thoughts of violence 
toward others, sleep disturbance with nightmares, flashbacks, 
some unpredictable memory and concentration, avoidance 
behavior, intrusive thoughts of Vietnam, and hyperarousal.  
The examiners have also noted that the veteran has only 
partial insight into his condition and have generally clearly 
indicated that he has difficulty maintaining employment, as 
well as impairment in social settings on account of 
psychiatric symptomatology.  

The RO has assigned a staged rating for PTSD, with the 
higher, 50 percent evaluation assigned from January 8, 1999.  
The Board finds, however, that careful review of the claims 
file reflects that the symptoms such as those noted above 
have been demonstrated since the effective date of the grant 
of service connection.  [Parenthetically, the Board notes 
that, although some symptoms may result from the veteran's 
diagnosed personality disorder (e.g., a November 1999 
examiner opined that that the veteran's social inadaptability 
and interactions appeared to be moderately impaired due to 
his personality style) no medical professional has clearly 
indicated that the symptoms and effects of nonservice-
connected and service-connected psychiatric conditions can be 
medically distinguished.  Hence, the Board has resolved all 
reasonable doubt in the veteran's favor and attributed all of 
the veteran's symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).].  

The Board finds that these symptoms are indicative of 
occupational and social impairment with no more than reduced 
reliability and flexibility, which is consistent with the 
criteria for the 50 percent evaluation.  As indicated above, 
the Board finds that the record supports the assignment of 
the 50 percent evaluation since the April 3, 1998 effective 
date of the grant of service connection.  The Board also 
finds, however, that no higher evaluation is assignable at 
any stage since April 3, 1998.  

The Board acknowledges that the veteran's treating 
psychologist characterized the veteran's condition as 
"severe," and, in January 1999, assigned a GAF score of 45 
[which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), represents serious symptoms 
(such as suicidal ideation, obsessional rituals, and frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (such as having no 
friends, unable to keep a job)].  However, the examiner's 
assessment, and the GAF score assigned are not dispositive; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder.  See, e.g., 38 C.F.R. 
§ 4.126(a).  In this case, there simply is no medical 
evidence of consistent suicidal ideation, obsessive rituals 
or illogical speech.  Likewise, there is no clinical evidence 
of impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene, all of which are 
also among the criteria for the next higher, 70 percent, 
evaluation.  Moreover, the record clearly demonstrates that 
the veteran's GAF scores have varied significantly, to a high 
of 60 in November 1999, with an average of 52 among the 
multiple VA examinations during the appeal period.  According 
to the DSM-IV, this is in the range which represents no more 
than moderate symptoms (such as flat affect and 
circumstantial speech, occasional panic attacks) or any 
moderate impairment in social, occupational, or school 
functioning (such as having few friends, and conflicts with 
peer or co-workers.  The various examiners have also 
described his social and industrial functioning in terms of 
from mild to severe, but such characterizations have 
primarily been in the moderate range, to include considerable 
and definite.  It is not shown that he takes any medication 
for the service-connected disorder or receives therapy on a 
consistent basis.  

The Board thus finds that as the veteran's disability has not 
been shown to meet, or to more nearly approximate, the 
criteria for the next higher, 70 percent, evaluation at any 
point since the effective date of the grant of service 
connection for PTSD.  It therefore follows that the criteria 
for the maximum 100 percent schedular evaluation likewise 
have not been met.  Furthermore, absent a showing that the 
veteran's disability is so exceptional or unusual, due to 
such factors as marked interference with employment or 
frequent hospitalization, as to render inadequate the 
application of the regular schedular standards for rating his 
disability, there is no basis for referral of the claim for 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (2001).

For all the foregoing reasons, the Board concludes that the 
criteria an initial 50 percent, but no higher, evaluation for 
service-connected PTSD are met.  


ORDER

An initial 50 percent for PTSD, from April 3, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

